NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
WILLIE L. WILLIAMS,
Plain,tiff-Appellant, -
V.
UNITED STATES,
Defendan,t-Appellee.
2012-5009 .
Appeal from the United States Court of Federal
Claims in case no. 10-CV-880, Judge LaWrence J. Block.
ON MOTION
ORDER
Willie L. Williams moves to restore federal recogni-
tion (acknowledgn1ent) in favor of plaintiff and plantiff s
brief to proceed to reversal of dismissal and compensate
for illegal exactions to allotments (passp0rt).

W1LLIAMs v US 2
Up0n consideration thereof,
IT ls ORDERED THAT:
The court will treat Ms. Williams’ motion to restore
as her reply brief. Copies of that document shall be
transmitted to the merits panel.
FoR THE CoURT
  2012 /s)‘ Jan Horbaly
Date J an Horbaly
Clerk
ccc Willie L. Williams
William B. Lazarus, Esq.
FlLED
321 u.s. count oF APPEALs ron
msFEnEnAiccncu11
|“|AR 29 2012
JAN HOHBAlY
CLERK